Citation Nr: 0405322	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of right total knee arthroplasty.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1940 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and February 2003 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

By a letter dated February 20, 2004, the Board notified the 
veteran that his motion to advance his case on the docket was 
granted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran was notified of 
the VCAA as it applies to his present appeal by 
correspondence dated in November 2002 (TDIU issue) and 
September 2003 (increased rating issue).  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  In this 
case, the medical evidence includes a June 2001 VA examiner's 
opinion and an August 2002 private examiner's opinion stating 
the veteran was unemployable.  The reports, however, are 
unclear as to whether his unemployability was believed to be 
due to his service-connected disability.  

The Board also notes the record does not reflect that the RO 
has considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) as to the veteran's 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
(stating that extraschedular rating consideration is "always 
part" of a schedular rating-increase claim).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that it was premature for the Board to decline 
extraschedular consideration where the record was 
significantly incomplete in a number of relevant areas 
probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for his 
service-connected knee disorders since 
July 2003.  The RO should obtain complete 
copies of all records of such treatment 
(not already in the claims folder) from 
all identified sources.  

3.  The veteran should be scheduled for 
an orthopedic examination to ascertain 
the present nature and severity of his 
service-connected knee disabilities.  The 
examiner must provide range of motion 
findings for the knees, including flexion 
and extension.  Any additional loss of 
motion due to objective evidence of 
functional loss due to pain on use or due 
to flare-ups should be noted. The 
examiner should also address the degree 
to which these disorders result in any 
occupational impairment.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinions given and reconcile any opinion 
as to occupational impairment with the 
June 2001 and August 2002 medical 
reports.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  Whether or not any additional 
evidence or information is received, the 
RO should re-adjudicate the claims.  The 
RO must consider all applicable laws and 
regulations, to include 38 C.F.R. 
§ 3.321(b)(1).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


